DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 12-15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US 2014/0260369) in view of Prochaska et al. (US 201/0250935).
	Per claim 1, LePoudre teaches a system (fig. 7) for controlling conditions in an enclosed space, the system comprising: a first plenum (202) configured to direct a first 
a first liquid-to-air membrane energy exchanger (LAMEE1) (116) arranged inside the first plenum, LAMEEI configured to use a liquid desiccant (506) to lower an enthalpy of the first air stream; a second LAMEE (LAMEE2) (108) arranged inside the first plenum downstream of LAMEE1, LAMEE2 configured to use the first air stream to evaporatively cool water flowing through LAMEE2; a first liquid-to-air heat exchanger (LAHX1) (112, “Cooling Coil”) arranged inside the second plenum, LAHX1 configured to directly and sensibly cool the second air stream using a first cooling fluid (“water”, para. 0035); and 
a second heat exchanger (510) in fluid communication with LAMEE1, 
the second heat exchanger being configured to receive the liquid desiccant from LAMEE1 and cool the liquid desiccant but fails to explicitly teach a second liquid to air heat exchanger in fluid communication with LAMEE1, the second liquid to air heat exchanger being configured to receive the liquid desiccant form LAMEE1 and cool the liquid desiccant using outdoor air.
	However, Prochaska teaches a cooling system wherein a liquid to air heat exchanger (i.e. 76 “cooling tower” para. 0031) is in fluid communication with a heat exchanger (54) (i.e. to clarify, 54 exchanges heat between air and liquid desiccant and thus is considered a heat exchanger), and the liquid to air heat exchanger is configured to receive liquid desiccant from the heat exchanger to cool the liquid desiccant using outdoor air (para. 0031) for absorbing additional moisture (para. 0031).  Therefore it 
	Per claim 2, LePoudre, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, LePoudre, as modified, teaches wherein LAMEE1 (116) is configured to lower the enthalpy of the first air stream by removing water therefrom (para. 0025).
	Per claim 3, LePoudre, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, LePoudre, as modified, teaches wherein LAMEE1 is configured to lower the enthalpy of the first air stream by removing water therefrom and wherein at least a portion of the water flowing through LAMEE2 comprises the water removed from the first air stream by LAMEE1 (para. 0025).
	Per claim 12, LePoudre, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, LePoudre, as modified, teaches wherein LAMEEI is configured to lower the enthalpy of the first air stream by removing water and heat therefrom (i.e. see figure 7, “Pre-Cooler & Desiccant Dryer LAMEE), a temperature of the liquid desiccant at a fluid inlet of LAMEE being lower than a temperature of the liquid desiccant at a fluid outlet of LAMEEL (para. 0050-0051).
Per claim 13, LePoudre teaches a system (fig. 7) for controlling conditions in an enclosed space, the system comprising: a scavenger plenum (202) configured to direct scavenger air from a scavenger inlet to a scavenger outlet; 
a process plenum (lower plenum in figure 7) configured to direct process air from a process inlet to a process outlet, the process inlet receiving heated air from the space and the process outlet supplying cooled air to the space; 
a first liquid-to-air membrane energy exchanger (LAMEEI) (116) arranged inside the scavenger plenum, LAMEEI configured to use a first fluid flowing through LAMEEI to reduce a humidity of the scavenger air (para. 0051), a first concentration of water in the scavenger air at an air inlet of LAMEE1 being higher than a second concentration of water in the scavenger air at an air outlet of LAMEE1 (para. 0051); an evaporative cooler (108) arranged inside the scavenger plenum downstream of LAMEE1, the evaporative cooler configured to use the scavenger air to evaporatively cool a second fluid flowing there through (para. 0052), a temperature of the second fluid at a fluid outlet of the evaporative cooler being lower than a temperature of the second fluid at a fluid inlet of the evaporative cooler (para. 0052); a first liquid-to-air heat exchanger (LAHX1) (112, “Cooling Coil”) arranged inside the process plenum, LAHX1 configured to directly and sensibly cool the process air being directed through the process plenum using a third fluid flowing through LAHX1; and a second heat exchanger (510) in fluid communication with LAMEE1 and configured to receive and cool the first fluid but fails to explicitly teach  the second heat exchanger being a liquid to air heat exchanger in fluid communication with LAMEE1, the second liquid to air heat exchanger configured to receive and cool the first fluid using outdoor air.

	Per claim 14, LePoudre, as modified, meets the claim limitations as disclosed in the above rejection of claim 13.  Further, LePoudre, as modified, teaches wherein LAMEE1 is configured to lower the enthalpy of the first air stream by removing water therefrom (para. 0025).
	Per claim 15, LePoudre, as modified, meets the claim limitations as disclosed in the above rejection of claim 13.  Further, LePoudre, as modified, teaches wherein the second fluid comprises water (para. 0052), and wherein LAMEE1 is configured to lower the enthalpy of the first air stream by removing water therefrom (para. 0025), and wherein at least a portion of the water flowing through the evaporative cooler comprises the water removed from the first air stream by LAMEE1 (para. 0052-0053).  
Per claim 25, If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.  LePoudre, as modified, teaches all the limitations of claim 1 and claim 25 contains similar limitations as claim 1.  Therefore, claim 25 is rejected for similar reasoning as claim 1.
Claims 4, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US 2014/0260369) in view of Prochaska et al. (US 201/0250935) as applied to the claims above and further in view of Coutu et al. (US 2014/0260367).
	Per claim 4, LePoudre meets the claim limitations as disclosed in the above rejection of claim 1.  Further, LePoudre, as modified, fails to explicitly teach a pre-cooler coil arranged inside the first plenum upstream of LAMEE2, the pre-cooler coil configured to condition the first air stream prior to the first air stream entering LAMEE2.
	However, Coutu teaches a cooling system including a pre-cooler coil (28) arranged inside a first plenum upstream of a LAMEE (60), the pre-cooler coil configured to condition a first air stream (102) prior to the first air stream entering the LAMEE (para. 0075) for pre-conditioning outside air (para. 0075).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a pre-cooler coil arranged inside a first plenum upstream of a LAMEE, the pre-cooler coil configured to condition a first air stream prior to the first air stream entering 
	Per claim 6, LePoudre, as modified, meets the claim limitations as disclosed in the above rejection of claim 4.  Further, LePoudre, as modified, teaches further comprising a fluid storage tank (see figure 7 showing a tank collect the water exiting 108) to store the water received from a fluid outlet of LAMEE2.
	Claim 16 recites similar limitations as claim 4 and is rejected in a similar manner.
	Per claim 18, LePoudre, as modified, meets the claim limitations as disclosed in the above rejection of claim 16.  Further, LePoudre, as modified, teaches a fluid storage tank (see figure 7 showing a tank collect the water exiting 108) to store the second fluid received from a fluid outlet of the evaporative cooler.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LePoudre (US 2014/0260369) in view of Prochaska et al. (US 201/0250935) as applied to the claims above and further in view of Hood et al. (US 4,380,910).
	Per claim 11, LePoudre, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, LePoudre, as modified, fails to explicitly teach a direct exchange (DX) coil arranged inside the second plenum downstream of LAHX1, the DX coil being configured to cool the second air stream using a second cooling fluid flowing there through.
	However, Hood teaches a cooling system including a direct exchange (DX) coil (52) arranged inside a second plenum (22) downstream of a LAHX1 (44), the DX coil (52) being configured to cool a second air stream using a second cooling fluid (fluid .
Response to Arguments
	In regards to the applicant’s argument on page 9, third paragraph that “These references fail to establish a second LAHX (LAHX2) in fluid communication with LAMEEl, LAHX2 being configured to receive the liquid desiccant from LAMEE1 and cool the liquid desiccant using outdoor air, and a third LAHX (LAHX3) arranged inside of the first plenum downstream of LAMEE2 and configured to receive the first cooling fluid from LAHX1 and to cool the first cooling fluid using the first air stream, as required by applicant's present claim 1”: the examiner notes that claim 1 does not require a third LAHX (LAHX3).  Therefore the argument is not persuasive and the rejection remains.
	In regards to the applicant’s argument on page 10, last paragraph, that “Prochaska also fails to establish a second LAHX (LAHX2) in fluid communication with LAMEEI1, LAHX2 being configured to receive the liquid desiccant from LAMEEI1 and cool the liquid desiccant using outdoor air as required by Applicant's present claim 1”; the examiner respectfully disagrees.  Prochaska was not cited to teach a second LAHX (LAHX2) in fluid communication with LAMEEI1, LAHX2 being configured to receive the 
	In regards to the applicant’s argument on page 11, first paragraph, that LePoudre does not teaches LePoudre teaches does not appear to teach using dedicated cooling of the desiccant to ease a load on the evaporative cooler LAMEE; the examiner notes that claim 1 does not require “using dedicated cooling of the desiccant to ease a load on the evaporative cooler LAMEE”.  Therefore the applicant’s argument is not persuasive and the rejection remains.
Allowable Subject Matter
Claims 5, 7-10, 17, 19-22, and 31-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763